Case: 14-13246       Date Filed: 06/11/2015      Page: 1 of 5


                                                                      [DO NOT PUBLISH]

                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                              ________________________

                                    No. 14-13246
                              ________________________

                      D.C. Docket No. 4:13-cr-00104-RH-CAS-1


UNITED STATES OF AMERICA,

                                                                          Plaintiff-Appellee,

                                            versus

CLIFFORD VIRGILE,

                                                                       Defendant-Appellant.

                              ________________________

                      Appeal from the United States District Court
                          for the Northern District of Florida
                            ________________________

                                       (June 11, 2015)

Before TJOFLAT, ANDERSON, and SENTELLE,* Circuit Judges.




___________

*       Honorable David Bryan Sentelle, United States Circuit Judge for the District of Columbia
Circuit, sitting by designation.
               Case: 14-13246       Date Filed: 06/11/2015   Page: 2 of 5


PER CURIAM:

      We have had the benefit of oral argument in this case, and have carefully

reviewed the briefs of the parties and the relevant parts of the record. Defendant

raises two challenges on appeal, both of which relate to the district court’s denial

of his motion to suppress: (1) he argues that there was not reasonable suspicion to

support the Terry1 stop of defendant; and (2) even assuming there was reasonable

suspicion to conduct a Terry stop, he argues that the seizure of defendant’s keys

exceeded the scope of a permissible protective frisk under Terry.

      We conclude that there was more than enough evidence to constitute

reasonable suspicion to justify the Terry stop (as will be obvious from our

discussion below). We conclude that we need not address the second issue raised

by defendant. We need not resolve whether the officer’s seizure of defendant’s

keys exceeded the scope of a Terry stop, because we conclude that the officer had

probable cause by the time he had seized the keys and asked defendant a few

questions about them.

      Before Officer Williams ever even approached and questioned defendant, he

had ample evidence constituting probable cause to believe that Charles had

committed a crime involving the withdrawal of $500 from the Wells Fargo ATM


1
      Terry v. Ohio, 392 U.S. 1, 88 S. Ct. 1868 (1968).



                                              2
              Case: 14-13246     Date Filed: 06/11/2015   Page: 3 of 5


in the student union complex. Law enforcement had received a report that

custodians had arrived early, at 6 am, at the virtually deserted student union

complex and noticed suspicious activity on the part of two black males around an

ATM. As a result of that report, officers approached Charles, who fled. After

Charles was caught, and after Miranda warnings, Officer Williams questioned

Charles, and determined that he had over $2900 in cash on his person, mostly in

$20 bills which the officer inferred came from an ATM. He also had on his person

a debit card in the name of another person, about which Charles told the officer

that it belonged to another person who asked him to get money for him. During

Officer Williams’ interview of Charles, another officer retrieved a receipt

reflecting that $500 cash had been drawn from the Wells Fargo ATM at the student

union at 5:58 am that morning. The receipt had been dropped as Charles fled, thus

revealing that Charles had withdrawn $500 from that particular ATM using the

card which was not in his own name. During his interview with Charles, the

officer also reasonably inferred that Charles had committed a crime because he

repeatedly asked how much time he was going to get.

      Thus, at the time Officer Williams approached defendant, he already had

probable cause that Charles had committed a crime. The officer had already

reasonably inferred that Charles was not alone, because the custodians had

reported that two persons were engaged in suspicious activity around the ATM at


                                          3
               Case: 14-13246     Date Filed: 06/11/2015    Page: 4 of 5


the student union complex. Also, Officer Williams had considerable indication

that the other person with Charles was this defendant. He matched the description

of the second black male as revealed in the police report. Although a black male

with dreadlocks and a black hoodie might not have been a sufficient identification

in other circumstances, at 6:00 am when the area was otherwise virtually deserted,

the fact that defendant matched the description given in the police report was

evidence of considerable force. After reading defendant his Miranda rights, and

after defendant agreed to speak with the officers, further information was revealed.

In the conversation with Officer Williams, defendant admitted that he knew

Charles from Miami, and admitted that he had seen him briefly that very morning

at the student union. Thus, Officer Williams knew not only that defendant

matched the description of the person indicated in the police report as having

participated in suspicious activity with Charles, the officer also had defendant’s

own admission that he knew Charles and that he had seen him at the student union

that very morning. In light of the fact that virtually nobody else was at the student

union at that hour of the morning, and in light of the fact that the police report

indicated that a black male fitting the description of defendant and another black

male – with respect to whom the officers already had probable cause to believe had

committed a crime involving a $500 withdrawal from an ATM – were engaged in




                                           4
              Case: 14-13246        Date Filed: 06/11/2015   Page: 5 of 5


suspicious activity around that ATM, we believe that the officers had probable

cause to believe that the defendant was involved in the commission of that crime.

      For the foregoing reasons, we believe that Officer Williams had probable

cause to believe that the defendant had committed a crime, and thus was justified

in seizing and retaining the key ring with the keys to the rental car. Thus, the

judgment of the district court is

      AFFIRMED.




                                            5